Title: From George Washington to Beverley Robinson, 27 September 1762
From: Washington, George
To: Robinson, Beverley



Dear Sir,
Mount Vernon 27th Septr 1762

Collo. Carlyle, the bearer of this, going to New York to dispose of some English Horses which he has been encouraged to carry thither, affords me the best of oppertunity’s to present my Compliments to your Lady, self, & Family & to ask how you have all done during an Interval of 3 or 4 years spent in profound

silence with each other; thô not without constant enquiries on my side after a family from whom I have received such distinguishing marks of Civility.
I have been told that refined Sugar & Spirma-ceti Candles come at very easy rates from New York if you will please therefore to accept of a small Commission from me I woud beg the favour of you to send me

200 weight of Sugar
2 Boxes Spirma-ceti Candles
2 Boxes white Bisquet—not buttered—&
3 Barrels of best Apples

few oppertunitys I conceive will happen directly to Alexandria (near to wch place I live) but many probably may offer to Norfolk with which place we have a constant Intercourse be so good then Sir as to direct them to the care of Collo. Tucker, or any of your corrispondants there, and let me know the method in which it woud be most agreable to pay you and it shall be punctually observed.
We have little or no domestick News. none howevr at this time that can give entertainment, and all other kinds which comes to our knowledge is thrô your Chanl. I have only to desire therefore that you will please to accept of my sincere good wishes for yourself & Family and that you will make a tender of my best respects to Mrs Philips, and Mrs Morris when you see her. I am Dr Sir Yr mo. obedt hble servt

Go: Washington

